Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s
amendment was given in an interview with Jonathan Miller 56,029 on 5/26/21.



1	(Currently Amended) A method implemented by a networking device functioning as a computing node, the method to resolve sub-trees of a loosely specified multicast distribution tree (MDT), the method to utilize global identifiers for sub-trees of the MDT to enable differentiation of traffic destined for different sub-trees of the MDT at shared replication nodes, the method implemented at each of the nodes of the network that are part of the MDT, the method comprising:
selecting, by the computing node, a sub-tree in a set of sub-trees in the MDT, the selected sub-tree rooted at a current node within the MDT;
that are unspecified from a root of the selected sub-tree to leaves; and
generating, by the computing node, a translation of sub-tree identifiers between the sub-tree identifiers of the selected sub-tree and a sub-tree identifier of an upstream sub-tree, in response to the computing node determining that the computing node is the current node, the sub-tree root of the selected sub-tree, and that there is an upstream sub-tree for the computing node.
2.	(Previously Presented) The method of claim 1, wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
3.	(Original) The method of claim 1, further comprising:
installing state by the computing node to reach leaves or replication nodes in the selected sub-tree.
4.	(Original) The method of claim 1, wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected sub-tree and the upstream sub-tree.
5.	(Original) The method of claim 1, wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.
6.	(Original) The method of claim 1, wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system.
7.	(Currently Amended) A network device configured to implement a method to resolve sub-trees of a loosely specified multicast distribution tree (MDT), the method to utilize global identifiers for sub-trees of the MDT to enable differentiation of traffic destined for different sub-trees of the MDT at shared replication nodes, the method implemented at each of the nodes of the network that are part of the MDT, the network device comprising:
a non-transitory machine-readable medium to store a sub-tree computation module; and
a processor coupled to the non-transitory machine-readable medium to execute the sub-tree computation module, the processor configured to select a next sub-tree in the set of sub-trees in the MDT, the selected sub-tree rooted at a current node within the MDT, to compute the selected sub-tree by identifying specific hops that are unspecified from a root of the selected sub-tree to leaves, and to generate a translation of sub-tree identifiers between the sub-tree identifiers of the selected sub-tree and a sub-tree identifier of an upstream sub-tree, in response to the computing node determining that the computing node is the current node, the sub-tree root of the selected sub-tree, and that there is an upstream sub-tree for the computing node.
8.	(Previously Presented) The network device of claim 7, wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
9.	(Previously Presented) The network device of claim 7, wherein the sub-tree computation module processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
10.	(Previously Presented) The network device of claim 7, wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected sub-tree and the upstream sub-tree.
11.	(Original) The network device of claim 7, wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.
12.	(Original) The network device of claim 7, wherein sub-tree descriptors and hierarchical relationship of the sub-trees has been communicated by a routing protocol of a distributed routing system.
13.	(Currently Amended) A computing device in communication with a network device in a network with a plurality of network devices, the computing device to execute a plurality of virtual machines for implementing network function virtualization (NFV), wherein a virtual machine from the plurality of virtual machines is configured to implement a method to resolve sub-trees of a loosely specified multicast distribution tree (MDT), the method to utilize global identifiers for sub-trees to enable differentiation of traffic of different sub-trees at shared replication nodes, the method implemented for each of the nodes of the network that are part of the MDT, the computing device comprising:
a non-transitory machine-readable medium to store a sub-tree computation module; and
a processor coupled to the non-transitory machine-readable medium to execute the sub-tree computation module, the processor configured to select a next sub-tree in the set of sub-trees in the MDT, the selected sub-tree rooted at a current node within the MDT, to compute the selected sub-tree by identifying specific hops that are unspecified from a root of the selected sub-tree to leaves, and to generate a translation of sub-tree identifiers between the sub-tree identifiers of the selected sub-tree and a sub-tree identifier of an upstream sub-tree, in response to a computing node determining that the computing node is functioning as the current node, the sub-tree root of the selected sub-tree, and that there is an upstream sub-tree for the computing node.
14.	(Previously Presented) The computing device of claim 13, wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
15.	(Previously Presented) The computing device of claim 13, wherein the processor sub-tree computation module is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
16.	(Previously Presented) The computing device of claim 13, wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected sub-tree and the upstream sub-tree.
17.	(Previously Presented) The computing device of claim 13, wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.
18.	(Currently Amended) A control plane device is configured to implement a control plane of a software defined networking (SDN) network including a network device in a network with a plurality of network devices, wherein the control plane device is configured to implement a method to resolve sub-trees of a loosely specified multicast distribution tree (MDT), the method to utilize global identifiers for sub-trees of the MDT to enable differentiation of traffic destined for different sub-trees of the MDT at shared replication nodes, the method implemented to configure each of the nodes of the network that are part of the MDT, the control plane device comprising:
a non-transitory machine-readable medium to store a sub-tree computation module; and
a processor coupled to the non-transitory machine-readable medium to execute the sub-tree computation module, the processor configured to select a next sub-tree in the set of sub-trees in the MDT, the selected sub-tree rooted at a current node within the MDT, to compute the selected sub-tree by identifying specific hops that are unspecified from a root of the selected sub-tree to leaves, and to generate a translation of sub-tree identifiers between the sub-tree identifiers of the selected sub-tree and a sub-tree identifier of an upstream sub-tree, in response to a computing node determining that the computing node is configuring the current node and the sub-tree root of the selected sub-tree, and in response to the computing node determining that there is an upstream sub-tree for the current node, wherein the determining that there is an upstream sub-tree for the current node, is performed after the determining that the computing node is configuring the current node and the sub-tree root of the selected sub-tree.
19.	(Previously Presented) The control plane device of claim 18, wherein the loosely specified MDT does not specify each hop of the MDT and includes at least one waypoint on a path between a root and at least one leaf of the MDT, where the path includes unspecified hops and the at least one waypoint is an intermediate node that is specified within the unspecified hops.
20.	(Previously Presented) The control plane device of claim 18, wherein the processor is further configured to install state to reach leaves or replication nodes in the selected sub-tree.
21.	(Previously Presented) The control plane device of claim 18, wherein each of the global identifiers are labels, and the translation is a cross-connect of the labels between the selected sub-tree and the upstream sub-tree.
22.	(Previously Presented) The control plane device of claim 18, wherein the loosely specified MDT is defined in a multi-protocol label switching (MPLS) or source packet routing in networking (SPRING) segment routing instantiation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468